Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability replacing the previous notice of allowability issued April 28, 2022.  This application claims benefit of provisional application 62/580553, filed November 2, 2017.
Claims 14-25, 30, and 32-36 are pending in this application.
Claims 14-25, 30, and 32-36 as amended are examined on the merits herein.

Reasons for Allowance
The information disclosure statement submitted March 1, 2019 contains an incomplete citation for non-patent literature reference 35.  The document has been amended to include a complete citation.

	Currently claims 14-25, 30, and 32-36 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 18, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Independent claims 14 and 23 are seen directed to methods of affecting a cell or biological membrane comprising contacting a lipid membrane with a nucleic acid duplex nanostructure that is inserted into the lipid membrane and forms a toroidal pore, allowing for translocation of lipids and/or other molecules between the two surfaces of the membrane.  Independent claim 32 claims a similar method comprising contacting the lipid membrane of a cell with a nanostructure that inserts into the membrane and forms a toroidal pore.  However, this claim does not require that the nanostructure is a nucleic acid, but rather simply requires that it contains an azobenzene moiety that serves as an activating mechanism for the nanostructure when irradiated with ultraviolet light.
	The prior art does not disclose a method as described in any of these independent claims.  While certain peptides such as magainin are known to form toroidal pores and produce the claimed biological effects, as described by Jacob et al. (of record in previous action) the prior art dos not disclose using a nucleic acid nanostructure to produce such a result.  Furthermore one of ordinary skill in the art would not have been predictably able to design a nucleic acid structure to substitute for known pore-forming peptides.  In addition, nothing in the prior art would suggest to one of ordinary skill in the art to use an azobenzene activating moiety on magainin or any other pore-forming peptide.
Accordingly, Applicant’s amendment submitted April 18, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/20/2022